DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creechley (US20180014486A1) in view of Hessel (US6243987B1) and in view of Lindbo et al. herein Lindbo (US20180035625A1).
Regarding claim 1:

Creechley teaches:
An automatic vertical farming system comprising: (Abstract and Figures, para0005)
a frame defining at least one growth area (Figure 3, 8 Reference 103, para0150)
and configured to support a plurality of vertical plant growth structures (Figures 3-4, Reference 102, para0150)
 within the at least one growth area (Figures 1B, 2, Reference 100)
such that for each of the vertical plant growth structures, a plane defining a growth surface area from which plant stems emerge is oriented vertically with respect to the frame; (Figures 2- 5A-5B, Reference 104, see how the growth surface area 104 from which the stems emerge best shown in Fig 3 is oriented vertically with respect to the frame 103, i.e. that the growth area 104 is vertically supported on the large vertical plant growth structure 102)
at least one light coupled to the frame and configured to illuminate the at least one growth area; (Figures 3, Reference 108, para0042-0043)
at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; (Figure 9 , Reference 300, para0086)
at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; (para0006, 0009, 0042, 0097, Figure 10A)
an automated conveyance system (Figures 8A-8B, Reference 200(a/b, para0043)
disposed on a top side of the frame and movably supported by the frame (Figures 3, 8A-8B, Reference 200(a), para0043)
the automated conveyance system comprising at least one tool configured to manipulate the plurality of vertical plant growth structures (Figures 8b, Reference 204, para0153)
and a control system including at least one processor configured to automatically control illumination by the at least one light, liquid flow through the at least one liquid conduit, gas flow through the at least one gas conduit, and operation of the conveyance system. (para0008, 0010, 0042, Reference 600)
However, Creechley doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, 
the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures;
 and a control system including at least one processor configured to automatically control operation of the at least one robot.
Hessel teaches:
an automatic vertical farming system (Figures 1-2, Reference 2, col. 7, ln. 39-41) comprising:
 a frame (Figures 1-2, References 62 and 64; col. 8, Ins. 49-53; col. 8, In. 63-col. 9, In. 5) 
defining at least one growth area (Figures. 1-2, Reference 8, col. 8, In. 63-col. 9, In. 5) 
and configured to support a plurality of vertical plant growth structures within the at least one growth area (Figures 1-2, Figs. 5a-c; the frame 62 is configured to support 
at least one light (col. 13, Ins. 11-16) 
coupled to the frame (Figs. 1-2, the lighting system is installed above each seeding shelf 62 and each planting shelf 64; col. 13, Ins. 39-40)
and configured to illuminate the at least one growth area (Figs. 1-2, the lighting system is configured to illuminate the at least one growth area 8 and the planting and growth zone 24; col. 13, Ins. 39-47);
at least one liquid conduit (Figs. 1-2, Reference 22)
coupled to the frame (Figs. 1-2, the one liquid conduit 22 is coupled to the seeding shelves 62 and the planting shelves 64) 
and configured to supply liquid to and from the at least one growth area (Figs. 1-2, the irrigation system 22 supplies water to and from the seeding and germination zone 8 and the planting and growth zone 24); 
at least one gas conduit coupled to the frame (a system coupled to the shelves 62, 64, col. 13, Ins. 11-17) 
and configured to supply gas to and from the at least one growth area (col. 13, Ins. 11-17; col. 13, Ins. 31-35);
at least one robot movably supported (Figs. 1-2, reference 16, col. 5, Ins. 55-57), 
the at least one robot (Figs. 1-2, Reference 16) 
comprising at least one tool (Figs. 1-2, arm 44) 
configured to manipulate the plurality of vertical plant growth structures (Figs. 1-2, col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In, 20); 
and a control system (col. 13, Ins. 52-57)
including at least one processor (Figs. 1-2, a computerized CPU 38) 
configured to automatically control illumination by the at least one light, liquid flow through the at least one liquid conduit, gas flow through the at least one gas conduit, and operation of the at least one robot (Figs. 1-2, Reference 38 col. 13, Ins. 11-18; col. 13, Ins. 52-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic vertical farming system of Creechley to include a robot comprising at least one tool automatically controlled by the control system as taught by Hessel to automate plant production, thereby minimizing farming costs and maximizing production rates.
However, Creechley as modified by Hessel doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area,
Lindbo teaches:
an automatic growing system (Abstract, Figs. 1-4, growth system 1) 
and at least one robot (Figs. 2-4, Reference 12, para0037) 
disposed on a top side of the frame and movably supported by the frame (Figure 1, 4 Reference 14, 12, para0037-0042) 
wherein the top side of the frame is above the at least one growth area (Fig 4, see how the top side of the frame 14 is above the at least one growth area 10)
and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area. (Fig 3a+3b+3c+4, Ref 34/36, para0037-0042)
the at least one robot comprising at least one tool configured to manipulate the plurality of plant growth structures (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley as modified by Hessel to include at least one robot movably supported by the top side of the frame as taught by Lindbo to minimize occupied floor space thereby minimizing tripping hazards for service personnel.
	Regarding claim 2:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley further teaches:
further comprising at least one of the plurality of vertical plant growth structures (Figures 2, 3,8A, the frame 103 supports a plurality of vertical plant growth structures 102)
	Regarding claim 3:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 2. Creechley further teaches:
wherein the at least one vertical plant growth structure includes a growth module or vertical comb frame (Figures 3-5B, vertical growth structure 102 includes an elongated column see figure 5A-5B) 
defining a plurality of spaces each configured to accept a single puck module (Figure 5A-6B, para0190, ‘througholes’ are configured to attach 109 of the single puck module 104).
	Regarding claim 4:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 3. Creechley further teaches:
further comprising at least one puck module disposed in at least one of the plurality of spaces (Figure 5A-6B, para0190, the single puck module 104 is attached to 102 by 109 and ‘througholes’).
	Regarding claim 5:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 4. Creechley further teaches:
wherein the at least one puck module includes at least one of a growth puck module including a plant growth medium disposed therein, a sensor puck module including at least one sensor disposed therein, and a spacer puck module (Figure 7D, Reference 111, para0194)
	Regarding claim 6:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 5. Creechley further teaches:
further comprising at least one plant disposed in the plant growth medium (para0194).
	Regarding claim 7:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 5. Creechley teaches:
wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
	Regarding claim 8:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 4. Creechley further teaches:
wherein at least one puck module is detachably attached to the plurality of spaces (para0166, 0189)
However, Creechley doesn’t teach: 
wherein the at least one tool includes a tool configured to move the at least one comb or at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces.
Hessel further teaches:
wherein the robot is configured to move the at least one comb or at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley to comprise a robot configured to move the at least one puck module as taught by Hessel to automate plant production, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 9:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley teaches:
wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
However, Creechley doesn’t teach: 
wherein the at least one tool includes at least one sensor, wherein the control system is configured to receive sensor data from the at least one sensor and control robot operation based on the sensor data.
Hessel teaches:
a robot comprising at least one tool (Figs. 1-2, Reference 44 ; col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In. 20) 
wherein the at least one tool includes at least one sensor (Figs. 5a-5c, arm 44 includes a sensor; col. 12, in. 62-col. 13, In. 10), 
wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, and robot operation based on the sensor data (Fig 1, Reference 38;  col. 12, In. 62-col. 13, In. 10; col. 13, Ins. 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises a tool with a sensor as taught by Hessel taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 10:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley doesn’t teaches:
wherein the at least one tool includes a claw configured to grip, raise, and lower at least one of the plurality of vertical plant growth structures.
Hessel teaches:
wherein the at least one tool includes a claw configured to grip, raise, and lower at least one of the plurality of vertical plant growth structures. (Fig. 3, Reference 45; col. 12, lines. 51-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises a tool with a claw as taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 11:

wherein the at least one tool includes at least one of a cleaning tool, a seeding tool, a sensor tool, a facility-construction tool, a light movement tool, a fluidics movement tool, a trimming tool, a manicuring tool, a pollination tool and a harvesting tool. 
Hessel teaches:
wherein the at least one tool includes at least one of a cleaning tool, a seeding tool, a sensor tool, a facility-construction tool, a light movement tool, a fluidics movement tool, a trimming tool, a manicuring tool, a pollination tool and a harvesting tool. (Figs. 1-3, Reference 44 is a seeding tool and a sensor tool, and a second robotic arm 46 comprises a harvesting tool; col. 9, Ins. 27-30; col. 12, Ins. 5-8; col. 12, In. 57-col. 13, In. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises tools as taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 12:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley doesn’t teaches: 
wherein the at least one robot includes a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot in response to instructions from the control system.
Hessel teaches:
 wherein the at least one robot (Fig. 1, Reference 16)
 is in contact with a frame (Fig. 1, Fig. 3, robot 16 is in contact with a guiding rail 82) 
and a motor (Fig. 1, Fig. 3, a motor 88) 
configured to move the at least one robot (Fig. 1, Fig. 3, the motor is configured to translate the base 80 along the guiding rail 82; col. 12, Ins. 44-50) 
in response to instructions from the control system (Fig. 1, Fig. 3, the computerized CPU 38 controls the robotic device 16; col. 13, Ins. 51-56)
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the motor of the robot translating the robot along the guide rails for a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have yielded predictable results because the robot is still being translated on the frame in response to instruction from the control system regardless of using wheels or a motor translating on guide rails. 
	Regarding claim 13:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley teaches: 
wherein the at least one processor includes at least one of a processor disposed on each robot, a processor located in a same facility as the frame, and a cloud-based processor. 
	Regarding claim 14:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1.  Creechley further teaches:
wherein the control system includes a memory including at least one recipe defining how at least one plant is to be processed by the system. (para0008, 0010, Figure 10B)
	Regarding claim 15:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 14.  Creechley teaches:
wherein the at least one processor is configured to control at least one of the illumination, liquid flow, gas flow, and robot operation based on the at least one recipe. (Figures 10A-10C, Reference 635, para0071, 0076, 0081)
	Regarding claim 16:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 14.  Creechley teaches:
further comprising at least one sensor, wherein the at least one processor is configured to modify the control of at least one of the illumination, liquid flow, gas flow, and robot operation based on data from the at least one sensor. (para0076, Figure 10B, Reference 675+615)
	Regarding claim 17:


    PNG
    media_image1.png
    426
    334
    media_image1.png
    Greyscale

wherein the at least one growth area includes two areas per vertical plant growth structure such that a root side of a plant in the vertical plant growth structure is disposed in a first one of the areas and a leaf side of the plant in the vertical plant growth structure is disposed in a second one of the areas. (see annotated Fig. 5B above, also Fig 3, 7A-7B, para0090, the first area is configured to receive the roots of the plant, and the second area is configured to receive the leaves of the plant)
Regarding claim 18:
Creechley teaches:
An automatic farm control method: (Abstract and Figures, para0005)
Automatically controlling, by a control system including a processor, (para0014, para0008, 0010, 0042, Reference 600)
Illumination by at least one light, the at least one light being coupled to(Figures 3, Reference 108, para0042-0043)
 a frame defining at least one growth area; (Figure 3, 8 Reference 103, para0150)
and configured to support a plurality of vertical plant growth structures (Figures 3-4, Reference 102, para0150)
 within the at least one growth area (Figures 1B, 2, Reference 100)
such that for each of the vertical plant growth structures, a plane defining a growth surface area from which plant stems emerge is oriented vertically with respect to the frame; (Figures 2- 5A-5B, Reference 104, see how the growth surface area 104 from which the stems emerge best shown in Fig 3 is oriented vertically with respect to the frame 103, i.e. that the growth area 104 is vertically supported on the large vertical plant growth structure 102)
automatically controlling, by the processor, liquid flow through at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; (Figure 9 , Reference 300, para0086)
automatically controlling, by the processor, gas flow through at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; (para0006, 0009, 0042, 0097, Figure 10A)
automatically controlling, by the processor, an automated conveyance system (Figures 8A-8B, Reference 200(a/b, para0043)
disposed on a top side of the frame and movably supported by the frame (Figures 3, 8A-8B, Reference 200(a), para0043)
the automated conveyance system comprising at least one tool configured to manipulate the plurality of vertical plant growth structures (Figures 8b, Reference 204, para0153)
However, Creechley doesn’t teach:
automatically controlling, by the control system, operation of at least one robot disposed on a top side of the frame and movably supported by the frame, 
the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures;
Hessel teaches:
an automatic farming control method (Figures 1-2, Reference 2, col. 7, ln. 39-41) comprising:
 automatically, controlling by a control system, (col 13, lns. 51-61)
operation of at least one robot (Figs. 1-2, Reference 38 col. 13, Ins. 11-18; col. 13, Ins. 52-57).
The at least one robot movably supported by another frame(Figs. 1-2, reference 16, col. 5, Ins. 55-57), 
the at least one robot (Figs. 1-2, Reference 16) 
comprising at least one tool (Figs. 1-2, arm 44) 
configured to manipulate the plurality of vertical plant growth structures (Figs. 1-2, col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In, 20); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic vertical farming method of Creechley to include a robot comprising at least 
However, Creechley as modified by Hessel doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, or another frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area,
Lindbo teaches:
an automatic growing system (Abstract, Figs. 1-4, growth system 1) 
at least one robot (Figs. 2-4, Reference 12, para0037) 
disposed on a top side of the frame and movably supported by the frame (Figure 1, 4 Reference 14, 12, para0037-0042) 
wherein the top side of the frame is above the at least one growth area (Fig 4, see how the top side of the frame 14 is above the at least one growth area 10)
and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area. (Fig 3a+3b+3c+4, Ref 34/36, para0037-0042)
the at least one robot comprising at least one tool configured to manipulate the plurality of plant growth structures (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley as modified by Hessel to include at least one robot movably supported by the 
	Regarding claim 19:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches:
wherein the at least one vertical plant growth structure includes a growth module or vertical comb frame (Figures 3-5B, vertical growth structure 102 includes an elongated column see figure 5A-5B) 
defining a plurality of spaces each configured to accept a single puck module (Figure 5A-6B, para0190, ‘througholes’ are configured to attach 109 of the single puck module 104).
And at least one puck module is a sensor puck module including at least one sensor disposed therein (para0083)
The method further comprising: receiving by the control system, sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
	Regarding claim 20:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 19. Creechley further teaches:
wherein at least one puck module is detachably attached to the plurality of spaces (para0166, 0189)
However, Creechley doesn’t teach: 
wherein controlling the operation of the at least one robot includes controlling the at least one tool to move at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces.
Hessel further teaches:
wherein controlling the operation of the at least one robot includes controlling the at least one tool to move at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces (Figs. 1-2, Reference 44 col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley to comprise a robot configured to move the at least one puck module as taught by Hessel to automate plant production, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 21:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches: 
wherein the control system is configured to receive sensor data from the at least one sensor, the method further comprising: receiving, by the control system, sensor data from the at least one sensor; and controlling, by the control system, at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)

wherein the at least one tool includes at least one sensor, the method further comprising: receiving, by the control system, sensor data from the at least one sensor; and controlling, by the control system,  at least one of the illumination, liquid flow, gas flow, and robot operation based on the sensor data.
Hessel further teaches:
wherein the at least one tool includes at least one sensor (Figs, 5a-5c, arm 44 Includes a sensor; col. 12, In. 62-col. 13, In. 10), the method further comprising:
receiving, by the control system, sensor data from the at least one sensor (Fig 1, the CPU 38 receives sensor data from the sensor; col. 12, In. 62-col. 13, In. 10; col. 13, Ins. 51-59); and
controlling, by the control system, at least one of the illumination, liquid flow, gas flow, and robot operation based on the sensor data (Fig 1, the CPU 38 controls robot operation based on the sensor data; col. 12, In. 62-col. 13, In. 10; col. 13, Ins. 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley to incorporate a robot comprising a tool with a sensor as taught by Hessel taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 22:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley doesn’t teach:
wherein the at least one robot includes a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot, the method further comprising controlling, by the control system, the at least one motor.
Hessel teaches:
 wherein the at least one robot (Fig. 1, Reference 16)
 is in contact with a frame (Fig. 1, Fig. 3, robot 16 is in contact with a guiding rail 82) 
and a motor (Fig. 1, Fig. 3, a motor 88) 
and configured to move the at least one robot (Fig. 1, Fig. 3, the motor is configured to translate the base 80 along the guiding rail 82; col. 12, Ins. 44-50) 
in response to instructions from the control system (Fig. 1, Fig. 3, the computerized CPU 38 controls the robotic device 16; col. 13, Ins. 51-56)
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the motor of the robot translating the robot along the guide rails for a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have yielded predictable results because the robot is still being translated on the frame in response to instruction from the control system regardless of using wheels or a motor translating on guide rails. 
	Regarding claim 23:

wherein the control system includes a memory including at least one recipe defining how at least one plant is to be processed by the system. (para0008, 0010, Figure 10B)
the method further comprising controlling, by the control system, at least one of the illumination, liquid flow, gas flow, and robot operation based on the at least one recipe. (Figures 10A-10C, Reference 635, para0071, 0076, 0081)
	Regarding claim 24:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 23. Creechley further teaches:
further comprising modifying, by the control system, the control of at least one of the illumination, liquid flow, gas flow, and robot operation based on data from the at least one sensor. (para0076, Figure 10B, Reference 675+615)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because they pertain to the growth systems of the art.
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643